DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the amendments/remarks filed on 08/07/2020. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim(s) 1-5, 8-9, 11-16, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottoms et al. [US 20100066393] in view of Rastegar [US 20150251897 A1].
Claim 1.    Bottoms et al. [US 20100066393] discloses [3, 5, 8-10], A micro-electrical-mechanical system (MEMS) actuator comprising:  a MEMS actuation core (as core of 468/472); and a multi-piece MEMS electrical connector (as 470) assembly electrically coupled to the MEMS actuation core and configured to be electrically coupled to a printed circuit board (466), wherein the multi-piece MEMS electrical connector includes: a plurality of subcomponents (of 470, see paras. 0107-0113; w/ detail of Fig. 10), and a plurality of coupling assemblies (of 470, see paras. 0107-0113; w/ detail of Fig. 10) configured to couple the plurality of subcomponents together. 2.    The micro-electrical-mechanical system (MEMS) actuator of claim 1 wherein the MEMS actuation core includes a stationary portion and a moveable portion (463). 3.    The micro-electrical-mechanical system (MEMS) actuator of claim 1 wherein the MEMS actuation core includes a plurality of electrically conductive flexures (as 40, see para. 0070). 4.    The micro-electrical-mechanical system (MEMS) actuator of claim 3 wherein the multi-piece MEMS electrical connector includes four subcomponents and a plurality of coupling assemblies (as via contact array structure of 470) configured to couple the four subcomponents together. 5. (Original) The micro-electrical-mechanical system (MEMS) actuator of claim 4 wherein: a first portion of the plurality of electrically conductive flexures (as contact portion array of 40) are configured to electrically couple a first portion (as a first contact portion) of the MEMS actuation core to a first subcomponent,  a second portion (as a second contact portion) of the plurality of electrically conductive flexures (as via contact array structure of 470) are configured to electrically couple a second portion (as contact portion) of the MEMS actuation core to a second subcomponent, a third portion (as third contact portion) of the plurality of electrically conductive flexures (as via contact array structure of 470) are configured to electrically couple a third portion (as a contact portion) of the MEMS actuation core to a third (as fourth contact portion) of the plurality of electrically conductive flexures  (as via contact array structure of 470) are configured to electrically couple a fourth portion (as forth contact portion) of the MEMS actuation core to a fourth subcomponent (as via contact array structure of 470). 8.    The micro-electrical-mechanical system (MEMS) actuator of claim 1 wherein each of the plurality of coupling assemblies includes: a latch bolt (of 470, see paras. 0107-0113; w/ detail of Fig. 10); and a latch catch (of 470, see paras. 0107-0113; w/ detail of Fig. 10) configured to engage the latch bolt. (see para. 0027-0028; 0105, 0110-0115) 9.    The micro-electrical-mechanical system (MEMS) actuator of claim 8 wherein each latch catch includes: a tumbler spring (as 40 (or tumbler spring) for engaging a recess (or curve) in the latch bolt. (see paras. 0016, 0019, 0027-0028, 0040, 0105, 0110) 11.    The micro-electrical-mechanical system (MEMS) actuator of claim 1 wherein the multi-piece MEMS electrical connector assembly is configured to be rigidly attached to the printed circuit board. 12.    The micro-electrical-mechanical system (MEMS) actuator of claim 11 wherein the multi-piece MEMS electrical connector assembly is configured to be wire bound to the printed circuit board via a plurality of wire bond connections (as 40 are e.g. wire bond spring connections). 13.    The micro-electrical-mechanical system (MEMS) actuator of claim 12 wherein the plurality of wire bond connections are encapsulated in epoxy.  (see Abstract; paras. 0019, 0021-0028; 0069-0075; 0087-0091; 0109-0115)
Bottoms fails to disclose, wherein each of the plurality of coupling assemblies includes a latch bolt and a latch catch configured to engage the latch bolt, wherein each latch catch includes a tumbler spring for engaging a recess in the latch bolt, and wherein each latch bolt includes a push spring configured to bias the latch bolt against the tumbler spring.
Rastegar [US 20150251897 A1] teaches [Fig. 5a], wherein each of the plurality of coupling assemblies includes a latch bolt (351) and a latch catch (358) configured to engage the latch bolt, wherein each latch catch includes a tumbler spring (361) for engaging a recess in the latch bolt, and wherein each latch bolt includes a push spring (364) configured to bias the latch bolt against the tumbler spring.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the arrangement of Bottoms to include the arrangement of Rastegar, because it provides improved impact protection.
Claim 14.    Bottoms et al. [US 20100066393] discloses [3, 5, 8-10], A micro-electrical-mechanical system (MEMS) actuator comprising: a MEMS actuation core (as core of 468/472)  including: a stationary portion, a moveable portion (463), and a plurality of electrically conductive flexures (as 40, see para. 0070); and a multi-piece MEMS electrical connector (as 470) assembly electrically coupled to the MEMS actuation core and configured to be electrically coupled to a printed circuit board (466), wherein the multi-piece MEMS electrical connector includes: a plurality of subcomponents (of 470, see paras. 0107-0113; w/ detail of Fig. 10), and a plurality of coupling assemblies (of 470, see paras. 0107-0113; w/ detail of Fig. 10) configured to couple the plurality of subcomponents together. 16.    The micro-electrical-mechanical system (MEMS) actuator of claim 15,  a first portion of the plurality of electrically (as contact portion array of 40) are configured to electrically couple a first portion (as a first contact portion) of the MEMS actuation core to a first subcomponent,  a second portion (as a second contact portion) of the plurality of electrically conductive flexures (as via contact array structure of 470) are configured to electrically couple a second portion (as contact portion) of the MEMS actuation core to a second subcomponent, a third portion (as third contact portion) of the plurality of electrically conductive flexures (as via contact array structure of 470) are configured to electrically couple a third portion (as a contact portion) of the MEMS actuation core to a third subcomponent, and a fourth portion (as fourth contact portion) of the plurality of electrically conductive flexures  (as via contact array structure of 470) are configured to electrically couple a fourth portion (as forth contact portion) of the MEMS actuation core to a fourth subcomponent (as via contact array structure of 470). (see Abstract; paras. 0019, 0021-0028; 0069-0075; 0087-0091; 0109-0115)
Bottoms fails to disclose, wherein each of the plurality of coupling assemblies includes a latch bolt and a latch catch configured to engage the latch bolt, wherein each latch catch includes a tumbler spring for engaging a recess in the latch bolt, and wherein each latch bolt includes a push spring configured to bias the latch bolt against the tumbler spring.; wherein the multi-piece MEMS electrical connector includes four subcomponents and a plurality of coupling assemblies configured to couple the four subcomponents together.
Rastegar [US 20150251897 A1] teaches [Fig. 5a], wherein each of the plurality of coupling assemblies includes a latch bolt (351) and a latch catch (358) configured to engage the latch bolt, wherein each latch catch includes a tumbler spring (361) for engaging a recess in the latch bolt, and wherein each latch bolt includes a push spring (364) configured to bias the latch bolt against the tumbler spring.; 15) wherein the multi-piece MEMS electrical connector includes four subcomponents (205, 211, 351, 358) and a plurality of coupling assemblies (as Fig. 5a) configured to couple the four subcomponents together.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the arrangement of Bottoms to include the arrangement of Rastegar, because it provides improved impact protection.
Claim 18.    Bottoms et al. [US 20100066393] discloses [3, 5, 8-10], A micro-electrical-mechanical system (MEMS) actuator comprising: a MEMS actuation core (as core of 468/472); and a multi-piece MEMS electrical connector (as 470) assembly electrically coupled to the MEMS actuation core and configured to be electrically coupled to a printed circuit board (466), wherein the multi-piece MEMS electrical connector includes: a plurality of electrically conductive flexures (as 40, see para. 0070), four subcomponents, and a plurality of coupling assemblies (as via contact structure of 470 with 40, see paras. 0107-0113; w/ detail of Fig. 10) configured to couple the four subcomponents together; wherein:  a first portion of the plurality of electrically conductive flexures (as contact portion array of 40) are configured to electrically couple a first portion (as a first contact portion) of the MEMS actuation core to a first subcomponent,  a second portion (as a second contact portion) of the plurality of electrically conductive flexures (as via contact array structure of 470) are configured to electrically couple (as third contact portion) of the plurality of electrically conductive flexures (as via contact array structure of 470) are configured to electrically couple a third portion (as a contact portion) of the MEMS actuation core to a third subcomponent, and a fourth portion (as fourth contact portion) of the plurality of electrically conductive flexures  (as via contact array structure of 470) are configured to electrically couple a fourth portion (as forth contact portion) of the MEMS actuation core to a fourth subcomponent (as via contact array structure of 470). 19.    The micro-electrical-mechanical system (MEMS) actuator of claim 18 wherein: the first, second, third and fourth portions of the plurality of electrically conductive flexures are configured to be generally flat in shape when the plurality of subcomponents are uncoupled, and the first, second, third and fourth portions of the plurality of electrically conductive flexures are configured to be generally arched in shape when the plurality of subcomponents are coupled together. (see Abstract; paras. 0019, 0021-0028; 0069-0075; 0087-0091; 0109-0115)
Bottoms fails to disclose, 20.    The micro-electrical-mechanical system (MEMS) actuator of claim 18 wherein each of the plurality of coupling assemblies includes: a latch bolt; and a latch catch configured to engage the latch bolt.; 21.    (New) The micro-electrical-mechanical system (MEMS) actuator of claim 20 wherein each latch catch includes:  a tumbler spring for engaging a recess in the latch bolt. 22.    (New) The micro-electrical-mechanical system (MEMS) actuator of claim 21 wherein each latch bolt includes:  a push spring configured to bias the latch bolt against the tumbler spring.
Rastegar [US 20150251897 A1] teaches [Fig. 5a], wherein each of the plurality of coupling assemblies includes a latch bolt (351) and a latch catch (358) configured to engage the latch bolt, wherein each latch catch includes a tumbler spring (361) for engaging a recess in the latch bolt, and wherein each latch bolt includes a push spring (364) configured to bias the latch bolt against the tumbler spring.; 15) wherein the multi-piece MEMS electrical connector includes four subcomponents (205, 211, 351, 358) and a plurality of coupling assemblies (as Fig. 5a) configured to couple the four subcomponents together.; 20.)    The micro-electrical-mechanical system (MEMS) actuator of claim 18 wherein each of the plurality of coupling assemblies includes: a latch bolt (351); and a latch catch (358) configured to engage the latch bolt.; 21.)     The micro-electrical-mechanical system (MEMS) actuator of claim 20 wherein each latch catch includes:  a tumbler spring (361) for engaging a recess in the latch bolt.; 22) The micro-electrical-mechanical system (MEMS) actuator of claim 21 wherein each latch bolt includes:  a push spring (364) configured to bias the latch bolt against the tumbler spring.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the arrangement of Bottoms to include the arrangement of Rastegar, because it provides improved impact protection.

Conclusion
Allowable Subject Matter
Claim(s) 6-7, 10, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH) (cst).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.